DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the RRC message" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11, 15, 16, 24, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi et al. (U.S. 2020/0008253) (hereinafter “Wakabayashi”) cited in Applicant’s submitted IDS.  Wakabayashi teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method of wireless communication performed by a user equipment (UE), the method comprising: receiving, from a base station, a grant message indicating a set of sidelink resources; and transmitting multiple unicast messages via multiple subgroups of the set of sidelink resources” is anticipated by the eNodeB 404 (base station) that allocates D2D resources (sidelink resources) to the sending UE 401 via a grant (received) such that the UE may transmit user data directly with another UE 402 as shown in Figure 4 and spoken of on page 3, paragraph [0037], lines 1-5, as well as page 4, paragraph [0041], lines 31-36; where D2D resources (sidelink resources) for unicast communication (unicast messaging) may be grouped within multiple subgroups of pool(s) of resources (set of sidelink resources) as spoken of on page 1, paragraph [0007], page 6, paragraph [0059], and page 7, paragraph [0068].
Regarding claim 2, “configuring multiple subgroups of the set of sidelink resources” is anticipated by resources from the 1:1 resources pool (sidelink resources) that can be further allocated to one or more subgroups (configuring multiple subgroups) with a view to improving the quality of service and/or to reducing the risk of collisions for 1:1 communications as spoken of on page 7, paragraph [0068]. 
Regarding claim 3, “wherein transmitting the multiple unicast messages via the multiple subgroups includes transmitting the multiple unicast messages via each subgroup of the multiple subgroups” is anticipated by the transmission of unicast messaging using resources of a second resource pool as spoken of on page 1, paragraph [0007]; where resources within the 1:1 resources pool can be allocated for use by one or more groups and/or subgroups of 1:1 D2D UEs as spoken of on page 8, paragraph [0077].
Regarding claim 4, “determining, based on the grant message, the set of sidelink resources; and splitting the set of sidelink resources into the multiple subgroups” is anticipated by the eNodeB 404 (base station) that allocates D2D resources (sidelink resources) to the sending UE 401 via a grant such that the UE may transmit user data directly with another UE 402 as shown in Figure 4 and spoken of on page 3, paragraph [0037], lines 1-5, as well as page 4, paragraph [0041], lines 31-36; as well as where a 1:1 resources pool (sidelink resources) is divided into subgroups as spoken of on page 7, paragraph [0068].
Regarding claim 5, “wherein the set of sidelink resources are split based on a receive (RX) UE buffer status report, channel state information of an RX UE channel, or a combination thereof” is anticipated by a UE 401 that makes a determination of which resource group it should be associated with in accordance with received criteria from the eNodeB 404 as well as measured buffer status traffic activity/inactivity information (UE buffer status report) as spoken of on page 8, paragraph [0076].
Regarding claim 6, “scheduling the multiple unicast messages; and wherein transmitting the multiple unicast messages comprises: transmitting, to a first receive UE, a first unicast message of the multiple unicast messages via a first subgroup of the subgroups; and transmitting, to a second receive UE, a second unicast message of the multiple unicast messages via a second subgroup of the subgroups” is anticipated by the transmission of unicast messaging using scheduled or granted resources of a second resource pool as spoken of on page 1, paragraph [0007] and page 3, paragraph [0037], lines 1-5; where resources within the 1:1 resources pool can be allocated for use by one or more groups and/or subgroups of 1:1 D2D UEs as spoken of on page 8, paragraph [0077].
Regarding claim 7, “receiving a first ACK/NACK message from the first RX UE responsive to the first unicast message; and receiving a second ACK/NACK message from the second RX UE responsive to the second unicast message” is anticipated by the transmission of unicast messaging using scheduled or granted resources of a second resource pool as spoken of on page 1, paragraph [0007] and page 3, paragraph [0037], lines 1-5; where the resource pool is also utilized for acknowledgement messaging communication between peer UEs as spoken of on page 10, paragraph [0088]. 
Regarding claim 8, “generating a buffer status for each of one or more receive (RX) UEs; and transmitting a sidelink buffer status report (BSR) to the base station to request sidelink resources” is anticipated by the UE 401 of Figure 4 that sends a buffer status report to the eNodeB 404 that gives the eNodeB information regarding the amount of data in an uplink buffer or buffers (request for sidelink resources) at the UE as spoken of on page 4, paragraph [0037].
Regarding claim 10, “transmitting a feedback message to the base station” is anticipated by the UE 401 of Figure 4 that sends a buffer status report (feedback message) to the eNodeB 404 that gives the eNodeB information regarding the amount of data in an uplink buffer or buffers (request for sidelink resources) at the UE as spoken of on page 4, paragraph [0037]. 
Regarding claim 11, “wherein: the feedback message is responsive to the grant message; the feedback message is a single feedback message; or a combination thereof” is anticipated by the UE 401 of Figure 4 that sends a buffer status report in response to receiving an allocation of PUSCH resource(s) (grant message) sufficient for sending a buffer status report from the eNodeB 404 as spoken of on page 4, paragraph [0037]. 
Regarding claim 15, “a user equipment (UE) comprising: at least one processor; and a memory coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor, is configured to: receive, from a base station, a grant message indicating a set of sidelink resources; and transmit multiple unicast messages via multiple subgroups of the set of sidelink resources” is anticipated by the eNodeB 404 (base station) that allocates D2D resources (sidelink resources) to the sending UE 401 via a grant (received) such that the UE may transmit user data directly with another UE 402 as shown in Figure 4 and spoken of on page 3, paragraph [0037], lines 1-5, as well as page 4, paragraph [0041], lines 31-36; where D2D resources (sidelink resources) for unicast communication (unicast messaging) may be grouped within multiple subgroups of pool(s) of resources (set of sidelink resources) as spoken of on page 1, paragraph [0007], page 6, paragraph [0059], and page 7, paragraph [0068]; and where the UE 600 of Figure 6 is representative of a typical UE in an LTE environment (including a processor coupled to memory storing processor-readable code).
Regarding claim 16, “generating a feedback message; and transmitting the feedback message to the base station” is anticipated by the UE 401 of Figure 4 that sends a buffer status report (feedback message) to the eNodeB 404 that gives the eNodeB information regarding the amount of data in an uplink buffer or buffers (request for sidelink resources) at the UE as spoken of on page 4, paragraph [0037].
Regarding claim 24, “wherein the grant message indicates a number of one or more subgroups of the set of sidelink resources” is anticipated by the eNodeB 404 (base station) that allocates D2D resources (sidelink resources) to the sending UE 401 via a grant such that the UE may transmit user data directly with another UE 402 as shown in Figure 4 and spoken of on page 3, paragraph [0037], lines 1-5, as well as page 4, paragraph [0041], lines 31-36; where resources from the 1:1 resources pool (sidelink resources) that can be further allocated to one or more subgroups (configuring multiple subgroups) with a view to improving the quality of service and/or to reducing the risk of collisions for 1:1 communications as spoken of on page 7, paragraph [0068].
Regarding claim 29, “wherein the grant message is a single grant message or the grant message includes downlink control information (DCI)” is anticipated by the eNodeB allocating resources via DCI communication as spoken of on page 4, paragraph [0037].
Regarding claim 30, “wherein the grant message includes a single DCI” is anticipated by the eNodeB allocating resources via DCI communication; as well as the UE that monitors the PDCCH for an appropriate DCI communication (single DCI) as spoken of on page 4, paragraph [0037].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Mallick et al. (U.S. 2022/0086855) (hereinafter “Mallick”).
Regarding claim 9, Wakabayashi teaches claim 8 as described above.  Wakabayashi does not explicitly teach “combining the buffer status of multiple RX UEs to generate the sidelink BSR”.
However, Mallick teaches a method and system for sidelink communication using devices (UEs) containing multiple protocol stacks where a device transmits a combined buffer status report including a buffer status report of a first protocol stack corresponding to network communication as well as a buffer status report of a second protocol stack corresponding to sidelink communication as spoken of on page 1, paragraph [0005], as well as page 8, paragraph [0084].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the combined buffer status report transmission teachings of Mallick to the system of Wakabayashi in order to improve the efficiency of the buffer status reporting by performing a combined transmission such that control signaling overhead is reduced as spoken of on page 8, paragraph [0084] of Mallick.

13.	Claim(s) 12, 13, 17-22, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Yi et al. (U.S. 2021/0105126) (hereinafter “Yi”).
Regarding claims 12, 13, 17-22, and 28, Wakabayashi teaches claims 11, 15, and 16 as described above.  
While Wakabayashi also teaches the UE 401 of Figure 4 that sends a buffer status report to the eNodeB 404 that gives the eNodeB information regarding the amount of data in an uplink buffer or buffers (request for amount of sidelink resources) at the UE as spoken of on page 4, paragraph [0037], Wakabayashi does not explicitly teach “wherein the feedback message includes an ACK/NACK indicator, wherein the ACK/NACK indicator includes one or more bits” or “wherein the feedback message includes an ACK/NACK indicator, wherein the ACK/NACK indicator includes multiple bits, further comprising: determining an amount of resources to be requested from the base station; and determining a value of the multiple bits based on the amount” or “wherein the feedback message includes a number of ACK/NACK indicators” or “wherein the feedback message includes an ACK/NACK indicator for each subgroup” or “wherein the feedback message includes an ACK/NACK indicator for each subgroup of a maximum number of subgroups” or “wherein the feedback message indicates, for the number of subgroups, a number of ACKs, a number of NACKS, or both” or “wherein the feedback message includes an ACK/NACK indicator, and the ACK/NACK indicator includes multiple bits” or “determining a value of the multiple bits; and determining an amount of resources requested by the UE based on the value” or “transmitting a feedback message to the base station; and wherein: the feedback message includes a number of ACK/NACK indicators; or the feedback message includes an ACK/NACK indicator for each subgroup”.
However, Yi teaches a system and method for feedback in a wireless communication system utilizing sidelink communication, where a wireless device may use K bits (one or more bits) of UCI on a PUCCH transmission to indicate either HARQ-ACK feedback (ACK/NACK indicator) or buffer status information of a sidelink data as spoken of on pages 43-44, paragraph [0320]. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the HARQ-ACK feedback teachings of Yi to the feedback transmission of Wakabayashi in order to improve the reliability of the data transmission by providing HARQ-ACK feedback signaling to prompt data retransmission to compensate for transmission errors as spoken of on page 29, paragraph [0233] of Yi.

14.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Zhao et al. (U.S. 2022/0248434) (hereinafter “Zhao”).
Regarding claim 23, Wakabayashi teaches claim 15 as described above.  Wakabayashi does not explicitly teach “determining, based on a hybrid automatic repeat request (HARQ) process identity (ID) field of the grant message, a HARQ ID of a first subgroup of the set of sidelink resources”.
However, Zhao teaches a system and method for sidelink communication where a first group of HARQ process IDs for a first HARQ process ID subgroup is allocated for a first set of configured grant transmission resources while a second group of HARQ process IDs for a second HARQ process ID subgroup is allocated for a second set of configured grant transmission resources as spoken of on page 6, paragraph [0106], as well as page 7, paragraph [0115].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the HARQ process ID allocation teachings of Zhao to the feedback transmission of Wakabayashi in order to improve the resource allocation in the communication system by providing a mapping between allocated sidelink resources and the resources used for the retransmission of sidelink communications as spoken of on page 3, paragraphs [0062]-[0063], as well as page 6, paragraph [0106] of Zhao.

15.	Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Cai et al. (U.S. 2007/0070880) (hereinafter “Cai”).
Regarding claims 26 and 27, Wakabayashi teaches claim 15 as described above.  Wakabayashi does not explicitly teach “wherein a new data indicator (NDI) control of the grant message is used for multiple subgroups” or “wherein each subgroup is associated with a new data indicator (NDI) control of the grant message”.
However, Cai teaches an apparatus and method for notification of subgroup resource allocation within a multiplexed message where a subgroup resource allocation may include a subgroup index as well as new data indicator 306 as shown in Figure 3 and spoken of on page 3, paragraph [0027].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the new data indicator signaling of Cai to the subgroup resource allocation of Wakabayashi in order to improve the awareness of the data receiver of the communication system by providing indication of whether new data is present within a transmission as spoken of on page 3, paragraph [0027] of Cai.
Allowable Subject Matter
16.	Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
17.	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892). 
   
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467